Case 1:20-cv-21553-MGC Document 155 Entered on FLSD Docket 06/05/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO: 20-21553-CIV-COOKE/GOODMAN


     PATRICK GAYLE, et al.,

            Petitioners,
     v.

     MICHAEL W. MEADE, et al.,

           Respondents.
     ________________________________________/

                    NOTICE OF FILING SUPPLEMENTAL AUTHORITY

          Respondents, by and through the undersigned counsel, file the instant Notice of

   Supplemental Authority of A.S.M., et al. v. Warden Stewart County Detention Center, et al., No.

   No.: 20-CV-62 (CDL) (M.D. Ga. June. 3, 2020)

                                              Respectfully submitted,

                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY

                                       By:    s/ Dexter A. Lee
                                              DEXTER A. LEE
                                              Assistant U.S. Attorney
                                              Fla. Bar No. 0936693
                                              99 N.E. 4th Street, Suite 300
                                              Miami, Florida 33132
                                              (305) 961-9320
                                              Fax: (305) 530-7139
                                              E-mail: dexter.lee@usdoj.gov

                                              s/Natalie Diaz
                                              NATALIE DIAZ
                                              ASSISTANT U.S. ATTORNEY
                                              Florida Bar No. 85834
                                              E-mail: Natalie.Diaz@usdoj.gov
                                              99 N.E. 4th Street, Suite 300
                                              Miami, Florida 33132
                                              Telephone: (305) 961-9306
